Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 12/17/2020 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous objection to claims 1 and 8 have been withdrawn due to the amended claims.
Previous rejection of claims 1-20 under 35 USC 112(b) have been withdrawn due to the amended claims. However, the amended claims present new rejections. See below for more detail.
Applicant’s arguments, see pgs 10-11, with respect to the rejection of claims 1, 3, 5 and 7 under 35 USC 102(a)(1) and the rejection of claims 2, 4, 6, 8, 11-13 and 15-20 under 35 USC 103 regarding base reference, Takuya (WO 2011/077557 A1) have been fully considered and are persuasive. The examiner agrees that Takuya does not disclose a process where the blanked parts are a laminate. Therefore, the rejection has been withdrawn.
Applicant's arguments, see pgs 12-15, with respect to the rejection of claims 1, 3, 5, 7, 9 and 10 under 35 USC 103, regarding base reference Koji (JP 2005191033 A) have been fully considered but they are not persuasive. The applicant argues combining Koji with a counter punch is “not obvious for the reasons that the blanking process without counter punch is considerably more cost effective than the fine-blanking process (with counter punch)…when 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 4, Lines 3-4], [Claim 11, Lines 3-4] and [Claim 12, Lines 3-4] recite “a diameter D of a smallest virtual circle”. This limitation is unclear because the metes and bounds of “smallest” is undefined. What are the limits of smallest? One of ordinary skill in the art would not know how small this smallest virtual circle is required to be.
[Claim 4, Lines 2-5], [Claim 11, Lines 2-5] and [Claim 12, Lines 2-5] recite “a size of the blanked parts is approximated by a diameter D of a smallest virtual circle fitted around it, which diameter D satisfied D ≥ (T/n)*1250”. However it is unclear what exactly the smallest virtual circle is being fitted around. By saying “fitted around it” is it saying fitted around the blanked parts or fitted around the diameter? It appears the applicant is trying to define the diameter D of the blanked parts as satisfying the relationship of D ≥ (T/n)*1250. For examination purposes, the examiner will read this limitation as “a size of the blanked parts is approximated by a diameter D, which diameter D satisfied D ≥ (T/n)*1250”.
[Claim 4, Lines 5-6], [Claim 11, Lines 5-6] and [Claim 12, Lines 5-6] recite “a thickness of each of the individual layers”. It is unclear if this thickness is referring to the 
[Claim 5, Line 2], [Claim 13, Line 2], [Claim 14, Line 2] and [Claim 15, Line 2] recite “a number of individual layers”. It is unclear if this number of individual layers is referring to the individual layers recited in Claim 1, Line 6, or if this is another number of individual layers. For examination purposes, the examiner will read this limitation as “the number of individual layers”.
[Claim 5, Lines 2-4], [Claim 13, Lines 2-4], [Claim 14, Lines 2-4] and [Claim 15, Lines 2-4] recite “wherein a number of individual layers…has a value in a range between 2 and 12”. However, this limitation has already been set forth in claim 1. Therefore it is unclear if the applicant is intending to further define the number of individual layers as having a range other than between 2 and 12 or if the applicant intended to delete this limitation. If the applicant plans to maintain this range of between 2 and 12, the applicant should delete this limitation because it does not further define claim 1. 
Claim 8, Lines 2-3 recite “an (ISO-standard) Ra surface roughness”. It is unclear if this surface roughness is referring to the previously recited surface roughness in claim 2 or setting forth a separate roughness. For examination purposes, the examiner will interpret this limitation as “the (ISO-standard) Ra surface roughness”.
[Claim 13, Lines 4-5], [Claim 14, Lines 4-5] and [Claim 15, Lines 4-5] recite “a thickness T of each of the individual layers”. It is unclear if this thickness is referring to the thickness of each individual layer recited in Claim 1, Line 9, or if this is referring to a 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 9, 10 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 recites “a number of individual layers n of the layers of the multi-layered basic material has a value in a range between 2 and 12”. However, claim 1 already states “a multi-layered basic material composed of at least 2 and at most 12 mutually stacked individual layers”. Therefore, claim 5 does not appear to be further defining claim1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 12, 14, 15 and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Senda et al (hereinafter “Senda”) (US 2019/0099800 A1) in view of Bennet et al (hereinafter “Bennet”) (US 4,951,537).
Regarding Claim 1, Senda discloses a process for blanking of metal parts for a laminate of such metal parts (¶1), comprising the steps of: placing a multi-layered basic material composed of 3 mutually stacked individual layers (1a, 1b, 1c) at a punch (¶47, Lines 1-3 and 10-12), the individual layers each having a thickness of 0.12 mm (¶47, Line 4); and punching, whereby plural blanked parts are cut and separated from the multi- layered basic material, the blanked parts being a laminate (¶15). 
While Senda discloses the material is sent to a punching press (¶47), Senda is silent with regards to the structure of the punching press.
However, in the same field of endeavor, Bennet teaches of a punching press (Fig 6) which has a process for blanking a material comprising the steps of placing and clamping a material (122) between a blanking die (52) and a blank holder (86) and between a blanking punch (50) and a counter punch (74); and moving the blanking punch (50) and the counter punch (74) relative to the blanking die (52) and the blank holder (86) over a distance corresponding to a thickness of the material for the purpose of blanking the material (122) (Fig 9, Fig 10). 
Therefore, given that Senda is silent with regards to the structure of the punching press, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to provide the punching press of Senda with the punching press structure, as taught by Bennet, because Bennet teaches it is commonly known for a punching press to include a blanking die, blank holder, blanking punch and counter punch. The process of Senda would perform equally well with the punching press of Bennet.
Regarding Claim 3, Senda further discloses the individual layers of the multi-layered basic material (Fig 2) are interconnected by an adhesive layer provided between adjacent individual layers of the basic material (¶47, Lines 4-6).
Regarding Claims 4 and 12, Senda further discloses a size of the blanked parts is approximated by a diameter D, which diameter D (180mm) satisfied D ≥ (T/n)*1250 with T representing the thickness of each of the individual layers (0.12mm) of the multi-layered basic material and n representing the number of layers (3) of the multi-layered basic material (¶47 describes an example process having three layered parts, where the thickness of each layer is 0.12mm and the diameter is 180mm. Therefore Senda meets the claimed relationship D ≥ (T/n)*1250 because (0.12/3)*150=50 which is less than 180).
Regarding Claim 5, Senda further discloses the number of individual layers n of the layers of the multi-layered basic material has a value of 3 (¶47, Lines 1-3) (Fig 2).
Regarding Claims 6 and 17-20, Senda further discloses the multi-layered basic material is made of steel (¶47, Line 3) but fails to disclose a clamping force applied between the blanking punch and the counter punch has a value in the range between 0.7 to 7 N/mm².
However, in the same field of endeavor, Bennet further teaches the stamping of metal material (122) involves varying the clamping force between the punch (50) and counter punch (74) and setting it to an optimum value depending on the thickness and the material type (Col 7, Lines 59-65 and Col 8, Lines 9-13) for the purpose of allowing 
Therefore the combination further teaches a clamping force applied between the blanking punch (Bennet: 50) and counter punch (Bennet: 74) has a value of 0.7 to 7 N/mm². Note, one of ordinary skill in the art could discover the optimal clamping force to be within the claimed range of 0.7 to 7 N/mm², based on Bennet’s teaching that different thicknesses and types of material require different clamping forces (Note, the applicant’s specification [Pg 4, Lines 28-31] does not give any criticality to the claimed range of 0.7 to 7 N/mm². Therefore the art meets the claim).
Regarding Claim 7, Senda further discloses the individual layers are essentially identical (Fig 2) (¶47, Lines 1-4).
Regarding Claims 14 and 15, Senda further discloses the number of individual layers of the multi-layered basic material is 3, and the thickness T of each of the individual layers of the multi-layered basic material is 0.12mm (¶47, Lines 1-4).

Claims 2, 8, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Senda and Bennet as applied to claim 1 above, and further in view of Prevound et al (hereinafter “Prevound”) (US 10,392,687 B2).
Regarding Claim 2, while Senda further discloses the individual layers (1a, 1b, 1c) are to be laminated (¶1), Senda fails to teach the multi-layered basic material is provided with an (ISO-standard) Ra surface roughness of more than 7.5 micron.

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the three layers of Senda to have a surface roughness of 5 micron or larger, as taught by Prevound, in order to guarantee coherent bonding between the two layers (Prevound: Col 5, Lines 56-59) (Prevound: Col 5, Lines 60-64 and Col 6, Lines 17-18 describe the layers have a surface roughness of 5 micron or larger which meets the claimed value of more than 7.5 micron).
Regarding Claim 8, Prevound further teaches the multi-layered basic material is provided with the (ISO-standard) Ra surface roughness of more than 10 up to 25 micron (Col 5, Lines 60-64 and Col 6, Lines 17-18 describe the layers have a surface roughness of 5 micron or larger which meets the claim range of 10 to 25 micron).
Regarding Claim 11, Senda further discloses a size of the blanked parts is approximated by a diameter D, which diameter D (180mm) satisfied D ≥ (T/n)*1250 with T representing the thickness of each of the individual layers (0.12mm) of the multi-layered basic material and n representing the number of layers (3) of the multi-layered basic material (¶47 describes an example process having three layered parts, where the thickness of each layer is 0.12mm and the diameter is 180mm. Therefore Senda meets 
Regarding Claim 13, Senda further discloses the number of individual layers of the multi-layered basic material is 3, and the thickness T of each of the individual layers of the multi-layered basic material is 0.12mm (¶47, Lines 1-4).
Regarding Claim 16, Senda further discloses the multi-layered basic material is made of steel (¶47, Line 3) but fails to disclose a clamping force applied between the blanking punch and the counter punch has a value in the range between 0.7 to 7 N/mm².
However, in the same field of endeavor, Bennet further teaches the stamping of metal material (122) involves varying the clamping force between the punch (50) and counter punch (74) and setting it to an optimum value depending on the thickness and the material type (Col 7, Lines 59-65 and Col 8, Lines 9-13) for the purpose of allowing proper flow of material during blanking and preventing bending of the material (Col 8, Lines 20-25).
Therefore the combination further teaches a clamping force applied between the blanking punch (Bennet: 50) and counter punch (Bennet: 74) has a value of 0.7 to 7 N/mm². Note, one of ordinary skill in the art could discover the optimal clamping force to be within the claimed range of 0.7 to 7 N/mm², based on Bennet’s teaching that different thicknesses and types of material require different clamping forces (Note, the applicant’s specification [Pg 4, Lines 28-31] does not give any criticality to the claimed range of 0.7 to 7 N/mm². Therefore the art meets the claim).

Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al (hereinafter “Koji”) (JP 2005191033A) in view of Bennet.
Regarding Claim 1, Koji discloses a process for blanking of metal parts for a laminate of such metal parts (Fig 2), comprising the steps of: placing a multi-layered basic material (8) composed of at least 2 stacked individual layers (Lines 139-141) at a punch, the individual layers each having a thickness of 0.20mm (Lines 139-141); and punching, whereby plural blanked parts are cut and separated from the multi- layered basic material, the blanked parts being a laminate (Lines 151-152). 
While Koji discloses the material is sent to a punching press, Koji only suggests Fig 4 as an example embodiment of a press that could be used (Therefore Koji is not limited to the structure seen in Fig 4).
However, in the same field of endeavor, Bennet teaches of a punching press (Fig 6) which has a process for blanking a material comprising the steps of placing and clamping a material (122) between a blanking die (52) and a blank holder (86) and between a blanking punch (50) and a counter punch (74); and moving the blanking punch (50) and the counter punch (74) relative to the blanking die (52) and the blank holder (86) over a distance corresponding to a thickness of the material for the purpose of blanking the material (122) (Fig 9, Fig 10) while allowing proper flow of material during blanking and preventing bending of the material (Col 8, Lines 20-25). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify Koji’s punching apparatus of 
Regarding Claim 5, Koji further discloses the number of individual layers n of the layers of the multi-layered basic material has a value of at least 2 (Lines 139-141).
Regarding Claim 9, Koji further discloses the number of individual layers n of the layers of the multi-layered material has a value in a range between 4 and 6 (Lines 17-18 disclose the possibility of at least two layers which encompasses the claimed range of 4-6).
Regarding Claim 10, Koji further discloses the thickness T of each of the individual layers of the multi-layered basic material has a value of 0.20mm (Lines 139-141).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725